                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

HUMBERTO M. GARZA,                                §
#0530816,                                         §
                                                  §
                   Plaintiff,                     §
                                                  §
vs.                                               §     CIVIL NO. SA-19-CV-0451-OLG(ESC)
                                                  §
OFFICER F/N/U RIOS and OFFICER                    §
F/N/U GARCIA, Correctional Officers at            §
GEO Facility,                                     §
                                                  §
                   Defendants.                    §


                                     SHOW CAUSE ORDER

       Before the Court is pro se Plaintiff’s 42 U.S.C. § 1983 Civil Rights Complaint [#1].

Plaintiff’s Complaint alleges that on January 21, 2019, he was secured in a cell at the GEO Facility

in San Antonio, Texas, and was holding a small piece of a sheet with his hand to cover “a

thirty-minute device” on his door in an attempt to obtain the supervisor’s attention. Plaintiff states

Officers Rios and Garcia told him to remove his hand. When Plaintiff refused, Officer Rios stated

he would make him remove his hand, whereupon he left briefly and returned with a “suicide knife

‘metal.’” Officer Rios then told Plaintiff to move his hand or he would cut him. When Plaintiff still

refused, Officer Rios began “slashing the knife in a malicious and sadistic manner laughing while

he assaulted [Plaintiff].” Plaintiff states Officer Rios cut Plaintiff’s hand several times and

continued cutting him despite Plaintiff’s cries for him to stop. He further alleges that Officer

Garcia assisted Officer Rios during this incident.

       Plaintiff brings this suit against Officers Rios and Garcia for excessive force pursuant to

the Eighth Amendment. Under 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii) and 1915A(b)(l)-(2), a court



                                                  1
must dismiss a plaintiff’s complaint if the court determines the complaint fails to state a claim on

which relief may be granted. To state a claim pursuant to Federal Rule of Civil Procedure 8, a

plaintiff’s allegations must present “enough facts to state a claim to relief that is plausible on its

face,” which means that the “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” and “labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 570 (2007). A

conclusory complaint, or one that fails to state material facts, maybe dismissed for failure to state a

claim. See Rios v. City of Del Rio, 444 F.3d 417, 426 (5th Cir. 2006).

       For the following reasons, Plaintiff’s Complaint appears to fail to state a claim:

       A prisoner may bring a civil rights law suit against state and local police and law

enforcement officers under § 1983. A prisoner alleging a § 1983 claim must show state actors

deprived him of rights, privileges, or immunities secured by the Constitution or laws of the United

States. West v. Atkins, 487 U.S. 42, 48 (1988). In contrast to § 1983 actions brought against state

actors, civil rights actions brought against federal actors generally arise under Bivens v. Six

Unknown Names Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). A prisoner alleging

a Bivens’ claim must show that federal actors deprived him of rights, privileges, or immunities

secured by the Constitution or laws of the United States. Id.

       At the time plaintiff alleges he was injured, and his constitutional rights violated, he was a

federal prisoner housed at the Central Texas Detention Facility (“CTDF”), located at 218 S.

Laredo St., San Antonio, Texas. This facility is owned and operated by GEO, a private

corporation. GEO and its employees are not subject to suit as state actors under § 1983, because

CTDF is a federal prison and § 1983 applies to constitutional violations by state, rather than

federal, officials. See Eltayib v. Cornell Cos., Inc., 533 F. App’x 414, 414–15 (5th Cir. 2013).

                                                  2
       Further, although the CTDF is operating as a private facility to house federal detainees and

convicted prisoners, the Supreme Court has held that no implied private right of action exists under

Bivens for damages against private entities for alleged constitutional violations while acting under

color of federal law. Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70–73 (2001). Moreover, the

Supreme Court refused to infer a remedy under Bivens against prison employees at a

privately-operated federal prison where state tort law provides an adequate alternative remedy. See

Minneci v. Pollard, 565 U.S. 118, 131 (2012).

       In this case, Plaintiff complains he was assaulted by Officers Rios and Garcia. As a result,

Plaintiff’s claims for excessive force against GEO employees, Officers Rios and Garcia, are also

barred under Bivens because Texas state law provides an adequate remedy for assault and battery.

See Palacios v. United States Marshals Serv., No. 11–CV–009, 2012 WL 12957204, at *4 (W.D.

Tex. Feb. 23, 2012) (citing Minneci, 132 S. Ct. at 625).

       Thus, in order to avoid dismissal of his suit, Plaintiff must provide factual details naming a

state or federal actor who violated his constitutional rights. Alternatively, Plaintiff must provide

factual details demonstrating that this Court has original jurisdiction under 28 U.S.C. § 1332

because the parties are citizens of different States and the amount in controversy exceeds $75,000.

Before dismissal, Plaintiff is entitled to amend his Complaint. See Neitzke v. Williams, 490 U.S.

319, 329 (1989). Therefore:

       IT IS ORDERED that within twenty-one (21) days of the date of this Order, Plaintiff

must SHOW CAUSE why his Complaint should not be dismissed pursuant to §§

1915(e)(2)(B)(i)-(ii) and 1915A(b)(1) for failure to state a claim by filing an amended complaint

of no more than twenty pages, addressing the deficiencies discussed above. If Plaintiff fails to



                                                 3
comply with this Order, this action may also be dismissed for failure to prosecute and failure to

comply with this Order. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       SIGNED this 10th day of May, 2019.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                                4
